Citation Nr: 0308788	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  97-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in August 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which denied 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  

In February 1999, this matter was remanded to the RO for 
additional development.    


FINDINGS OF FACT

1.  The record includes medical evidence showing a current 
diagnosis of PTSD based on the veteran's claimed in-service 
stressor of engaging in combat with the enemy and being under 
rocket and mortar attack.    

2.  The veteran has no awards or decorations denoting 
engagement in combat and no other supportive evidence 
reflects that the veteran engaged in combat.

3.  There is no credible supporting evidence that the claimed 
stressor occurred. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran's service medical records are associated with the 
claims folder.  The RO obtained all available service 
personnel records.  The RO also requested specific 
information from the veteran regarding his in-service 
stressor events.  The veteran provided general information 
about the stressor event.  The RO forwarded this general 
information about the veteran's claimed stressor events to 
U.S. Armed Services Center for Unit Records Research 
(USASCURR) for corroboration.  In July 2002, the USASCURR 
informed the RO that the information provided by the RO was 
insufficient to conduct a meaningful research.  The USASCURR 
indicated that in order for research to be conducted, the 
veteran must provide additional information including the 
incident and the date of the incident within 60 days, type 
and location of the incident, number and full names of the 
casualties, and unit designations and other units involved.  
The USASCURR indicated that the PTSD unit could only verify 
specific combat incidents.  In March 1996, November 1997, and 
February 1999, the RO asked the veteran to provide detailed 
information about his stressor events.  The veteran did not 
provide additional specific information.  In a January 2003 
supplemental statement of the case, the veteran was advised 
that the VA was unable to conduct research to verify his 
claimed stressor events because the veteran provided 
information that was insufficient to conduct meaningful 
research.   

The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  In letters dated in March 1996, November 1997, 
February 1999, August 1999, October 1999, October 2000, and 
September 2001, the RO notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  These letters gave notice 
of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  The veteran was given an 
opportunity to testify at a hearing before the RO in January 
1998.  There is no identified evidence that has not been 
accounted for and the veteran has been given the opportunity 
to submit written argument.  The VA notified the veteran of 
the information and any medical or lay evidence, not 
previously submitted, that is necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give him another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).



Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2002).

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2002). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in- service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Under the pertinent regulations, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f).

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for PTSD, since the evidence shows that 
the veteran did not engage in combat with the enemy and there 
is no credible supporting evidence that the claimed inservice 
stressors occurred.  

With respect to the requirement that an award of service 
connection for PTSD be based on a current diagnosis of the 
disorder, the record reflects a diagnosis of PTSD.  There is 
no evidence of a diagnosis or treatment of PTSD in service.  
Medical records and medical statements from clinical 
psychologists dated from 1995 to 2002 reflect diagnosis and 
treatment of PTSD.  This medical evidence contain accounts by 
the veteran of stressful events in Vietnam which were 
accepted at face value by the clinicians.  However, it is 
well settled that VA adjudicators are not bound to accept 
medical opinions based on uncorroborated accounts of 
stressors.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd 
on reconsideration, 1 Vet. App. 406 (1991); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Likewise, the veteran's 
own opinion that he has PTSD due to these claimed stressor 
events is not competent evidence.  The Court of Appeals for 
Veterans Claims (Court) has held that a veteran is not 
competent to provide a medical opinion diagnosing himself 
with PTSD.  See Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991); Contreras v. Brown, 5 Vet. App. 492 (1993).  As will 
be discussed in detail below, the veteran did not engage in 
combat with the enemy and there is no credible evidence that 
the claimed stressors occurred.  

The veteran essentially argues that he engaged in combat with 
the enemy and he was exposed to enemy fire and rocket and 
mortar attacks.  In a January 1996 statement, the veteran 
indicated that he had PTSD related to combat service in 
Vietnam.  In an April 1996 statement, the veteran indicated 
that he was in Vietnam from 1969 to 1970 with the 173rd 
Airborne Brigade.  He stated that he was stationed at "Onkay 
Pass, Cherange Valley, Futua, Fuket, Benwa," and in and out 
of other places he did not remember.  

At the hearing before the RO in January 1998, the veteran 
described his stressor events.  He indicated that in the 
summer of 1969, in An Khe, he went on patrols outside the 
perimeter.  The veteran indicated that he received enemy fire 
on these patrols.  He did not remember if anyone was killed 
on the patrols; he said they had a lot of injuries.  He 
stated that he participated on patrols two or three times a 
week.  He did not remember how long he was in An Khe.  He 
indicated that while stationed at An Khe, he was exposed to 
mortar and rocket fire.  The veteran also indicated that 
although his MOS was listed as cook, he basically became an 
infantryman when he got to Vietnam.  The veteran was asked if 
he ever participated in a campaign and he said that he did 
not know.  

Associated with the file is a copy of a portion of Chapter 7, 
Infantry and Airborne Brigades.  This excerpt from a book 
(title unknown) provides general information about the 173rd 
Airborne Brigade and the 173rd Support Battalion.  This 
information indicates that the 173rd Airborne was stationed 
in An Khe from November 1967 to April 1969 and was stationed 
in Bong Son from May 1969 to August 1971.   

In a January 1998 statement, the veteran stated that on his 
first day in Vietnam, he and 250 men were told to take a 
hill.  The veteran stated that by dark, they took the hill 
and five men were killed.  He indicated that the next day, 
the first sergeant blamed him for the death of a soldier in 
their squad.  He stated that the next day, he was flown to An 
Khe and was under fire during the flight.  He stated that 
they were under fire every night and his left leg was 
injured.   

In a March 1999 statement, the veteran indicated that when he 
was stationed in An Khe, Sting Ray was on and then it was 
called Darby Punch II.  He indicated that they did not need a 
cook so he carried an M16 and rotated on a machine gun to 
support the North wall.  He stated that some weeks later, 
some of them left for Pleiku and Phucat. He stated that since 
no one needed a cook, he spent time in Binh Dinh, during 
"Washing Green".  From there, he went to Charang Valley where 
convoys and gun trucks were their specialty.  

The Board finds that the evidence does not show that the 
veteran personally participated in a fight or encounter with 
a military foe or hostile unit or instrumentality.  The Board 
notes that the veteran was not awarded a medal indicative of 
combat.  The service records show that the veteran's primary 
specialty in service was cook.  He was awarded the Vietnam 
Service Medal.  Service records indicate that from May 15, 
1969 to January 2, 1970, the veteran served with the173rd 
Support Battalion, 173rd Airborne Brigade, in USARPAC (United 
States Army Pacific) in the Republic of Vietnam.  The service 
records indicate that the veteran's duty was cook (MOS 
94B20).  

The RO requested the National Personnel Records Center (NPRC) 
to search the veteran's service records for evidence that the 
veteran engaged in combat with the enemy.  In February 1999, 
the RO contacted the NPRC and requested records from the 
veteran's personnel file showing unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, decorations and official travel outside the US.  In 
an October 2000 statement, the NPRC indicated that they were 
searching for morning reports for the 173rd Support Battalion 
from June 1969 to September 1969 and they searched for 
evidence of the veteran's participation in patrols and 
combat.  The NPRC submitted information regarding Operation 
Washington Green for the 173rd Airborne Brigade.  It was 
noted that from April 1969 to January 1971, the 173rd 
Airborne Brigade participated in Operation Washington Green 
in the An Lao Valley of the Binh Dinh Province and claimed 
1,957 known enemy casualties.  In May 2001, the NPRC stated 
that the veteran's contentions were investigated and the 
morning reports did not show that the veteran had any 
additional duties other than MOS 94B20 (cook).  In September 
2001, the RO requested the NPRC to furnish the veteran's 
complete personnel file.  In May 2002, the NPRC stated that 
they had conducted an extensive and thorough search of the 
records in their holdings and they were unable to locate the 
record identified in the RO's request.  The NPRC concluded 
that the records either did not exist, the NPRC did not have 
them, or that further efforts to locate them would be futile.  

The Board notes that the mere presence in a combat zone does 
not per se show that a particular veteran was involved in 
combat with the enemy, i.e. "that the veteran personally 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.  The Board finds that 
the evidence does not show that the veteran personally 
participated in a fight or encounter with a military foe or 
hostile unit or instrumentality.  The evidence shows that the 
173rd Airborne Brigade participated in combat with the enemy.  
However, the evidence shows that the veteran served with the 
173rd Support Battalion, not with the infantry battalions of 
the 173rd Airborne Brigade.  There is no evidence, other than 
the veteran's own statements, that he was an infantryman in 
combat in Vietnam.  The Board again notes that the veteran 
was not awarded a medal indicative of combat.  Thus, the 
Board finds that this evidence is not satisfactory proof that 
the veteran engaged in combat with the enemy.  

Since the evidence of record does not show that the veteran 
is a combat veteran, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  A veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996). 

The Board finds that there is no credible supporting evidence 
that the claimed stressor events occurred.  The Board notes 
that in letters dated in November 1997, February 1999, and 
October 2000, the RO requested the veteran to specify in 
detail the circumstances surrounding his claimed stressor 
events including the date and location of each event, the 
unit the veteran was assigned to at the time, and the full 
names of the individuals participating in the event.  The 
veteran did not provide information that was specific enough 
so that a meaningful search for corroborating information 
could be conducted.  

In April 2000, the RO contacted the USASCRUR and provided 
copies of the veteran's statements dated in March 1999 and 
January 1998, a copy of the Chapter 7, Infantry and Airborne 
information, a copy of the hearing transcript dated in 
January 1998, and a copy of the veteran's DD 214.  The RO 
also provided a summary of the veteran's stressor events 
including the incident on the veteran's first day in Vietnam 
where he was equipped with a M 16 and told to take a hill, 
being stationed in An Khe during Sting Ray and Darby Punch 
II, and being stationed in Binh Dinh during Operation 
Washington Green.  In an April 2000 letter, the USASCRUR 
stated that they were conducting research on the claimed 
stressor events.  In May 2002, the RO again contacted the 
USASCRUR and made a follow-up request for the information 
requested in the April 2000 letter. In an August 2002 
response, the USASCRUR informed the RO that they reviewed the 
recent correspondence from the RO and they concluded that the 
information received was insufficient to conduct meaningful 
research.  The USASCRUR stated that in order to provide 
research concerning specific combat incidents and casualties, 
the veteran must provide additional information, including 
dates of the incident, type and location, number and full 
names of casualties, and unit designations.  The USASCRUR 
stated that they can verify only specific combat incidents as 
recalled by the veteran.        

In the present case, the veteran has not submitted credible 
supporting evidence that his claimed stressors occurred.  The 
RO made several attempts to obtain credible supporting 
evidence that the veteran's claimed stressors occurred, but 
was unsuccessful because the veteran did not provide specific 
information regarding the stressor events.  USASCRUR could 
not provide verification of the stressor.  Furthermore, 
verification of this stressor could not be found in the 
veteran's personnel records.  The Board notes that if the 
veteran does not reveal the alleged stressors, together with 
the dates and places, there is no way to corroborate, or even 
attempt to corroborate, the information.  Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  

In short, the service records do not corroborate the 
veteran's statements.  The veteran has not supplied the 
necessary details to verify that any stressor events took 
place.  For instance, regarding the stressor of fighting in 
combat on his first day in Vietnam, the veteran was unable to 
identify the designation of the unit involved in the 
incident.  Regarding the stressor event of being under rocket 
attack, the veteran was unable to provide dates of the 
attacks.  The USASCRUR was not able to verify his alleged 
stressors.  As such, the Board determines that the veteran's 
claimed stressors have not been verified by competent 
evidence. 

In conclusion, the Board finds that the persuasive evidence 
of record establishes that the veteran did not engage in 
combat with the enemy and there is no credible supporting 
evidence of the claimed inservice stressors.  The Board 
concludes that the preponderance of the evidence of record is 
against the veteran's claim for service connection for PTSD.  
The claim is therefore denied.  


ORDER

Entitlement to service connection for PTSD is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

